Per Curiam.
On the former hearing in Department Two, (11 Pac. C. L. J. 252), it was held, that where an appeal is taken from a judgment for the sale of mortgaged premises, by one not in possession thereof; the sale might be stayed without filing an undertaking for the payment of a deficiency arising upon such sale; and that the petitioner, not being `in possession of the mortgaged premises, was entitled to have such sale stayed without filing such undertaking. It now transpires that the petitioner was in possession of such premises, and as lie has not filed an undertaking for the payment of the deficiency, if any shall arise on said sale, it is not stayed by the appeal. It follows that the order made in department must be vacated, aud the application for a stay be denied.
Application denied.